Exhibit 10.9

AMERICAN TECHNOLOGY CORPORATION
2005 EQUITY INCENTIVE PLAN

1.              Purpose of the Plan . The purpose of this Plan is to encourage
ownership in the Company by key personnel whose long-term service is considered
essential to the Company’s continued progress and, thereby, encourage recipients
to act in the stockholders’ interest and share in the Company’s success.

2.              Definitions . As used herein, the following definitions shall
apply:

                                “Administrator” shall mean the Board, any
Committees or such delegates as shall be administering the Plan in accordance
with Section 4 of the Plan.

                                “Affiliate” shall mean any entity that is
directly or indirectly controlled by the Company or any entity in which the
Company has a significant ownership interest as determined by the Administrator.

                                “Applicable Laws” shall mean the requirements
relating to the administration of stock plans under federal and state laws, any
stock exchange or quotation system on which the Company has listed or submitted
for quotation the Common Stock to the extent provided under the terms of the
Company’s agreement with such exchange or quotation system and, with respect to
Awards subject to the laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan, the laws of such jurisdiction.

                                “Award” shall mean, individually or
collectively, a grant under the Plan of Options, Stock Awards, SARs, or Cash
Awards.

                                “Awardee” shall mean a Service Provider who has
been granted an Award under the Plan.

                                “Award Agreement” shall mean an Option
Agreement, Stock Award Agreement, SAR Award Agreement, and/or Cash Award
Agreement, which may be in written or electronic format, in such form and with
such terms as may be specified by the Administrator, evidencing the terms and
conditions of an individual Award. Each Award Agreement is subject to the terms
and conditions of the Plan.

                                “Award Transfer Program” shall mean any program
instituted by the Administrator which would permit Participants the opportunity
to transfer any outstanding Awards to a financial institution or other person or
entity selected by the Administrator.

                                “Board” shall mean the Board of Directors of the
Company.

                                “Cash Award” shall mean a bonus opportunity
awarded under Section 13 pursuant to which a Participant may become entitled to
receive an amount based on the satisfaction of such performance criteria as are
specified in the agreement or other documents evidencing the Award (the “Cash
Award Agreement”).



--------------------------------------------------------------------------------



                                “Change in Control” shall mean any of the
following, unless the Administrator provides otherwise:

                  (i)              any merger or consolidation in which the
Company shall not be the surviving entity (or survives only as a subsidiary of
another entity whose stockholders did not own all or substantially all of the
Common Stock in substantially the same proportions as immediately prior to such
transaction);                     (ii)             the sale of all or
substantially all of the Company’s assets to any other person or entity (other
than a wholly-owned subsidiary);                     (iii)            the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) in the outstanding shares of Common Stock by
any person or entity (including a “group” as defined by or under Section
13(d)(3) of the Exchange Act); or                     (iv)            the
dissolution or liquidation of the Company.

Notwithstanding the foregoing, the term “Change in Control” shall not include
any under written public offering of Shares registered under the Securities Act
of 1933, as amended.

                                “Code” shall mean the Internal Revenue Code of
1986, as amended.

                                “Committee” shall mean a committee of Directors
appointed by the Board in accordance with Section 4 of the Plan.

                                “Common Stock” shall mean the common stock of
the Company.

                                “Company” shall mean American Technology
Corporation, a Delaware corporation, or its successor.

                                “Consultant” shall mean any person engaged by
the Company or any Affiliate to render services to such entity as an advisor or
consultant.

                                “Conversion Award” has the meaning set forth in
Section 4(b)(xii) of the Plan.

                                “Director” shall mean a member of the Board.

                                “Dividend Equivalent” shall mean a credit, made
at the discretion of the Administrator, to the account of a Participant in an
amount equal to the cash dividends paid on one Share for each Share represented
by an Award held by such Participant.



--------------------------------------------------------------------------------



                                “Employee” shall mean a regular, active employee
of the Company or any Affiliate, including an Officer and/or Director. Within
the limitations of Applicable Law, the Administrator shall have the discretion
to determine the effect upon an Award and upon an individual’s status as an
Employee in the case of (i) any individual who is classified by the Company or
its Affiliate as leased from or otherwise employed by a third party or as
intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
locations of employment with the Company or an Affiliate or between the Company
and any Affiliate or between any Affiliates, (iv) any change in the Awardee’s
status from an employee to a Consultant or Director, and (v) at the request of
the Company or an Affiliate an employee becomes employed by any partnership,
joint venture or corporation not meeting the requirements of an Affiliate in
which the Company or an Affiliate is a party.

                                “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

                                “Exchange Program” shall mean a program under
which (i) outstanding Awards are surrendered or cancelled in exchange for Awards
of the same type (which may have lower exercise prices and different terms),
Awards of a different type, and/or cash, and/or (ii) the exercise price of an
outstanding Award is reduced. The terms and conditions of any Exchange Program
will be determined by the Administrator in its sole discretion.

                                “Fair Market Value” shall mean, unless the
Administrator determines otherwise, as of any date, the closing price for such
Common Stock as of such date (or if no sales were reported on such date, the
closing price on the last preceding day for which a sale was reported), as
reported in such source as the Administrator shall determine.

                                “Grant Date” shall mean the date upon which an
Award is granted to an Awardee pursuant to this Plan.

                                “Incentive Stock Option” shall mean an Option
intended to qualify as an incentive stock option within the meaning of Section
422 of the Code and the regulations promulgated thereunder.

                                “Nonstatutory Stock Option” shall mean an Option
not intended to qualify as an Incentive Stock Option.

                                “Officer” shall mean a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

                                “Option” shall mean a right granted under
Section 8 of the Plan to purchase a certain number of Shares at such exercise
price, at such times, and on such other terms and conditions as are specified in
the agreement or other documents evidencing the Award (the “Option Agreement”).
Both Options intended to qualify as Incentive Stock Options and Nonstatutory
Stock Options may be granted under the Plan.

                                “Participant” shall mean the Awardee or any
person (including any estate) to whom an Award has been assigned or transferred
as permitted hereunder.

                                “Plan” shall mean this American Technology
Corporation 2005 Equity Incentive Plan, as amended from time to time.

                                “Prior Plan” shall mean the Company’s 2002 Stock
Option Plan authorizing up to 2,350,000 Shares for issuance pursuant to stock
options.



--------------------------------------------------------------------------------



                                “Qualifying Performance Criteria” shall have the
meaning set forth in Section 14(b) of the Plan.

                                “Related Corporation” shall mean any parent or
subsidiary (as defined in Sections 424(e) and (f) of the Code) of the Company.

                                “Rule 701” shall mean Rule 701 promulgated under
the Securities Act of 1933, as amended.

                                “Service Provider” shall mean an Employee,
Director, or Consultant.

                                “Share” shall mean a share of the Common Stock,
as adjusted in accordance with Section 15 of the Plan.

                                “Stock Award” shall mean an award or issuance of
Shares or Stock Units made under Section 11 of the Plan, the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued service or performance
conditions) and terms as are expressed in the agreement or other documents
evidencing the Award (the “Stock Award Agreement”).

                                “Stock Appreciation Right” or “SAR” shall mean
an Award, granted alone or in connection with an Option, that pursuant to
Section 12 of the Plan is designated as a SAR. The terms of the SAR are
expressed in the agreement or other documents evidencing the Award (the “SAR
Agreement”).

                                “Stock Unit” shall mean a bookkeeping entry
representing an amount equivalent to the fair market value of one Share, payable
in cash, property or Shares. Stock Units represent an unfunded and unsecured
obligation of the Company, except as otherwise provided for by the
Administrator.

                                “10% Stockholder” shall mean the owner of stock
(as determined under Section 424(d) of the Code) possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
Related Corporation).

                                “Termination of Service” shall mean ceasing to
be a Service Provider. However, for Incentive Stock Option purposes, Termination
of Service will occur when the Awardee ceases to be an employee (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or one of its Related Corporations. The Administrator
shall determine whether any corporate transaction, such as a sale or spin-off of
a division or business unit, or a joint venture, shall be deemed to result in a
Termination of Service.

                                “Total and Permanent Disability” shall have the
meaning set forth in Section 22(e)(3) of the Code.



--------------------------------------------------------------------------------



3.             Stock Subject to the Plan.

                (a)           Aggregate Limits.

                  (i)              The number of Shares initially reserved for
issuance under the Plan through Awards is a maximum of 3,312,501 Shares. Such
reserve shall consist of (A) the number of Shares available for issuance, as of
the effective date of the Plan, under the Prior Plan, plus (B) those Shares that
are issuable upon exercise of (x) options granted pursuant to the Prior Plan, or
(y) “Prior Plan Options” as such term is defined in the Prior Plan, in either
case which expire or become unexercisable for any reason without having been
exercised in full after the effective date of the Plan, plus (C) an additional
increase of 1,500,000 Shares to be approved by the Company’s shareholders on the
effective date of the Plan. Notwithstanding the foregoing, the maximum aggregate
number of Shares that may be issued under the Plan through Incentive Stock
Options is 3,312.501. The limitations of this Section 3(a)(i) shall be subject
to the adjustments provided for in Section 15 of the Plan.    
                (ii)             Upon payment in Shares pursuant to the exercise
of an Award, the number of Shares available for issuance under the Plan shall be
reduced only by the number of Shares actually issued in such payment. If any
outstanding Award expires or is terminated or canceled without having been
exercised or settled in full, or if Shares acquired pursuant to an Award subject
to forfeiture or repurchase are forfeited or repurchased by the Company, the
Shares allocable to the terminated portion of such Award or such forfeited or
repurchased Shares shall again be available to grant under the Plan.
Notwithstanding the foregoing, the aggregate number of shares of Common Stock
that may be issued under the Plan upon the exercise of Incentive Stock Options
shall not be increased for restricted Shares that are forfeited or repurchased.
Notwithstanding anything in the Plan, or any Award Agreement to the contrary,
Shares attributable to Awards transferred under any Award Transfer Program shall
not be again available for grant under the Plan. The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.

                (b)            Code Section 162(m) Limit.  Subject to the
provisions of Section 15 of the Plan, the aggregate number of Shares subject to
Awards granted under this Plan during any calendar year to any one Awardee shall
not exceed 250,000, except that in connection with his or her initial service,
an Awardee may be granted Awards covering up to an additional 500,000 Shares.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 3(b) shall be subject to adjustment under Section 15 of the Plan
only to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance based compensation” under Code
Section 162(m).

4.             Administration of the Plan.

                (a)            Procedure.

                  (i)              Multiple Administrative Bodies. The Plan
shall be administered by the Board, a Committee and/or their delegates.



--------------------------------------------------------------------------------



                  (ii)             Section 162. To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, Awards to “covered employees” within the meaning of Section 162(m) of the
Code or Employees that the Committee determines may be “covered employees” in
the future shall be made by a Committee of two or more “outside directors”
within the meaning of Section 162(m) of the Code.    
                (iii)            Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3 promulgated under the Exchange
Act (“Rule 16b-3”), Awards to Officers and Directors shall be made in such a
manner to satisfy the requirement for exemption under Rule 16b-3.    
                (iv)            Other Administration. The Board or a Committee
may delegate to an authorized Officer or Officers of the Company the power to
approve Awards to persons eligible to receive Awards under the Plan who are not
(A) subject to Section 16 of the Exchange Act or (B) at the time of such
approval, “covered employees” under Section 162(m) of the Code.    
                (v)             Delegation of Authority for the Day-to-Day
Administration of the Plan. Except to the extent prohibited by Applicable Law,
the Administrator may delegate to one or more individuals the day-to-day
administration of the Plan and any of the functions assigned to it in this Plan.
Such delegation may be revoked at any time.

           (b)            Powers of the Administrator.  Subject to the
provisions of the Plan and, in the case of a Committee or delegates acting as
the Administrator, subject to the specific duties delegated to such Committee or
delegates, the Administrator shall have the authority, in its discretion:

                  (i)              to select the Service Providers of the
Company or its Affiliates to whom Awards are to be granted hereunder;    
                (ii)             to determine the number of shares of Common
Stock to be covered by each Award granted hereunder;    
                (iii)            to determine the type of Award to be granted to
the selected Service Provider;                     (iv)            to approve
the forms of Award Agreements for use under the Plan;    
                (v)             to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise and/or
purchase price, the time or times when an Award may be exercised (which may or
may not be based on performance criteria), the vesting schedule, any vesting
and/or exercisability, acceleration or waiver of forfeiture restrictions, the
acceptable forms of consideration, the term, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;    
                (vi)            to correct administrative errors;



--------------------------------------------------------------------------------



                  (vii)           to construe and interpret the terms of the
Plan (including sub-plans and Plan addenda) and Awards granted pursuant to the
Plan;                     (viii)          to adopt rules and procedures relating
to the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Administrator is specifically authorized (A) to adopt the
rules and procedures regarding the conversion of local currency, withholding
procedures and handling of stock certificates which vary with local requirements
and (B) to adopt sub-plans and Plan addenda as the Administrator deems
desirable, to accommodate foreign laws, regulations and practice;    
                (ix)            to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans and Plan addenda;                     (x)              to modify or
amend each Award, including, but not limited to, the acceleration of vesting
and/or exercisability, provided, however, that any such amendment is subject to
Section 16 of the Plan and may not materially impair any outstanding Award
unless agreed to in writing by the Participant;    
                (xi)            to allow Participants to satisfy withholding tax
amounts by electing to have the Company withhold from the Shares to be issued
pursuant to an Award that number of Shares having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined in such manner and on such date that the
Administrator shall determine or, in the absence of provision otherwise, on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares withheld for this purpose shall be made in such
form and under such conditions as the Administrator may provide;    
                (xii)            to authorize conversion or substitution under
the Plan of any or all stock options, stock appreciation rights or other stock
awards held by service providers of an entity acquired by the Company (the
“Conversion Awards”). Any conversion or substitution shall be effective as of
the close of the merger or acquisition. The Conversion Awards may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator, with respect to options granted by the acquired entity. Unless
otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;    
                (xiii)          to authorize any person to execute on behalf of
the Company any instrument required to effect the grant of an Award previously
granted by the Administrator;                     (xiv)          to implement an
Award Transfer Program;                     (xv)           to determine whether
Awards will be settled in Shares, cash or in any combination thereof;    
                (xvi)          to determine whether Awards will be adjusted for
Dividend Equivalents;



--------------------------------------------------------------------------------



                  (xvii)         to establish a program whereby Service
Providers designated by the Administrator can reduce compensation otherwise
payable in cash in exchange for Awards under the Plan;    
                (xviii)        to impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by a Participant or other subsequent transfers by the Participant of any
Shares issued as a result of or under an Award, including, without limitation,
(A) restrictions under an insider trading policy and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers;    
                (xix)           to provide, either at the time an Award is
granted or by subsequent action, that an Award shall contain as a term thereof,
a right, either in tandem with the other rights under the Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of Shares, cash or a combination thereof, the amount of which
is determined by reference to the value of the Award;    
                (xx)            to institute an Exchange Program; and    
                (xxi)           to make all other determinations deemed
necessary or advisable for administering the Plan and any Award granted
hereunder.

                (c)            Effect of Administrator’s Decision.  All
decisions, determinations and interpretations by the Administrator regarding the
Plan, any rules and regulations under the Plan and the terms and conditions of
any Award granted hereunder, shall be final and binding on all Participants. The
Administrator shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations, including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.

5.              Eligibility.  Awards may be granted to Service Providers of the
Company or any of its Affiliates.

6.              Term of Plan.  The Plan shall become effective on the effective
date of its approval by stockholders of the Company. It shall continue in effect
for a term of ten years from the date the Plan is approved by stockholders of
the Company unless terminated earlier under Section 16 of the Plan.

7.              Term of Award.  The term of each Award shall be determined by
the Administrator and stated in the Award Agreement. In the case of an Option,
the term shall be ten years from the Grant Date or such shorter term as may be
provided in the Award Agreement.



--------------------------------------------------------------------------------



8.              Options.  The Administrator may grant an Option or provide for
the grant of an Option, either from time to time in the discretion of the
Administrator or automatically upon the occurrence of specified events,
including, without limitation, the achievement of performance goals, the
satisfaction of an event or condition within the control of the Awardee or
within the control of others.

                (a)           Option Agreement.  Each Option Agreement shall
contain provisions regarding (i) the number of Shares that may be issued upon
exercise of the Option, (ii) the type of Option, (iii) the exercise price of the
Shares and the means of payment for the Shares, (iv) the term of the Option, (v)
such terms and conditions on the vesting and/or exercisability of an Option as
may be determined from time to time by the Administrator, (vi) restrictions on
the transfer of the Option and forfeiture provisions, and (vii) such further
terms and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.

                (b)           Exercise Price.  The per share exercise price for
the Shares to be issued pursuant to exercise of an Option shall be determined by
the Administrator, subject to the following:

                  (i)              In the case of an Incentive Stock Option, the
per Share exercise price shall be no less than 100% of the Fair Market Value per
Share on the Grant Date. Notwithstanding the foregoing, if any Employee to whom
an Incentive Stock Option is granted is a 10% Stockholder, then the exercise
price shall not be less than 110% of the Fair Market Value of a share of Common
Stock on the Grant Date.                     (ii)             In the case of a
Nonstatutory Stock Option, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the Grant Date. The per Share
exercise price may also vary according to a predetermined formula; provided,
that the exercise price never falls below 100% of the Fair Market Value per
Share on the Grant Date. In the case of a Nonstatutory Stock Option intended to
qualify as “performance-based compensation” within the meaning of Section 162(m)
of the Code, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date.                     (iii)           
Notwithstanding the foregoing, so long as the issuance and sale of securities
under this Plan require qualification under the California Corporate Securities
Law of 1968, the per Share exercise price of an Option shall be determined by
the Administrator but shall not be less than 100% (or 110% in the case of a
person who owns on the date of grant of such Option, securities of the Company
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Related Corporation) of the Fair Market Value of a
share of Common Stock on the Grant Date.                     (iv)           
Notwithstanding the foregoing, at the Administrator’s discretion, Conversion
Awards may be granted in substitution and/or conversion of options of an
acquired entity, with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of such substitution and/or conversion. The
terms of the Conversion Awards shall be determined by the Administrator in
accordance with the rules provided for in Code Section 424(a).



--------------------------------------------------------------------------------



                (c)            Vesting Period and Exercise Dates.  Options
granted under this Plan shall vest and/or be exercisable at such time and in
such installments during the period prior to the expiration of the Option’s term
as determined by the Administrator. The Administrator shall have the right to
make the timing of the ability to exercise any Option granted under this Plan
subject to continued service, the passage of time and/or such performance
requirements as deemed appropriate by the Administrator. At any time after the
grant of an Option, the Administrator may reduce or eliminate any restrictions
surrounding any Participant’s right to exercise all or part of the Option.
Notwithstanding the foregoing, so long as the issuance and sale of securities
under this Plan require qualification under the California Corporate Securities
Law of 1968, an Option awarded to anyone other than an Officer, Director or
Consultant of the Company shall vest at a rate of at least 20% per year.

                (d)            Form of Consideration.  The Administrator shall
determine the acceptable form of consideration for exercising an Option,
including the method of payment, either through the terms of the Option
Agreement or at the time of exercise of an Option. Acceptable forms of
consideration may include:

                  (i)              cash;                     (ii)            
check or wire transfer;                     (iii)            subject to any
conditions or limitations established by the Administrator, other Shares which
(A) in the case of Shares acquired upon the exercise of an Option, have been
owned by the Participant for more than six months (or such other period of time,
as required by the applicable accounting requirements) on the date of surrender
or attestation and (B) have a Fair Market Value on the date of surrender or
attestation equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;                     (iv)            consideration
received by the Company under a broker-assisted sale and remittance program
acceptable to the Administrator;                     (v)             such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or                     (vi)            any
combination of the foregoing methods of payment.

                (e)            Buyout Provisions.  The Administrator may at any
time offer to buy out for a payment in Shares an Option previously granted based
on such terms and conditions as the Administrator shall establish and
communicate to the Participant at the time that such offer is made.

9.              Incentive Stock Option Limitations.

                (a)            Eligibility.  Only employees (as determined in
accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or any of its Related Corporations may be granted
Incentive Stock Options.



--------------------------------------------------------------------------------



                (b)           $100,000 Limitation.  Notwithstanding the
designation “Incentive Stock Option” in an Option Agreement, if and to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Awardee during
any calendar year (under all plans of the Company and any of its Related
Corporations) exceeds $100,000, such Options shall be treated as Nonstatutory
Stock Options. An Incentive Stock Option is considered to be first exercisable
during a calendar year if the Incentive Stock Option will become exercisable at
any time during the year, assuming that any condition on the Awardee’s ability
to exercise the Incentive Stock Option related to the performance of services is
satisfied. If the Awardee’s ability to exercise the Incentive Stock Option in
the year is subject to an acceleration provision, then the Incentive Stock
Option is considered first exercisable in the calendar year in which the
acceleration provision is triggered. For purposes of this Section 9(b),
Incentive Stock Options shall be taken into account in the order in which they
were granted. However, because an acceleration provision is not taken into
account prior to its triggering, an Incentive Stock Option that becomes
exercisable for the first time during a calendar year by operation of such
provision does not affect the application of the $100,000 limitation with
respect to any Incentive Stock Option (or portion thereof) exercised prior to
such acceleration. The Fair Market Value of the Shares shall be determined as of
the Grant Date.

                (c)            Leave of Absence.  For purposes of Incentive
Stock Options, no leave of absence may exceed three months, unless reemployment
upon expiration of such leave is provided by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company or a
Related Corporation is not so provided by statute or contract, an Awardee’s
employment with the Company shall be deemed terminated on the first day
immediately following such three month period of leave for Incentive Stock
Option purposes and any Incentive Stock Option granted to the Awardee shall
cease to be treated as an Incentive Stock Option upon the expiration of the
three month period following the date the employment relationship is deemed
terminated.

                (d)            Transferability.  The Option Agreement must
provide that an Incentive Stock Option cannot be transferable by the Awardee
otherwise than by will or the laws of descent and distribution, and, during the
lifetime of such Awardee, must not be exercisable by any other person.
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
allow the Awardee to transfer his or her Incentive Stock Option to a trust where
under Section 671 of the Code and other Applicable Law, the Awardee is
considered the sole beneficial owner of the Option while it is held in the
trust. If the terms of an Incentive Stock Option are amended to permit
transferability, the Option will be treated for tax purposes as a Nonstatutory
Stock Option.

                (e)            Exercise Price.  The per Share exercise price of
an Incentive Stock Option shall be determined by the Administrator in accordance
with Section 8(b)(i) of the Plan.

                (f)            10% Stockholder.  If any Employee to whom an
Incentive Stock Option is granted is a 10% Stockholder, then the Option term
shall not exceed five years measured from the date of grant of such Option.



--------------------------------------------------------------------------------



                (g)            Other Terms.  Option Agreements evidencing
Incentive Stock Options shall contain such other terms and conditions as may be
necessary to qualify, to the extent determined desirable by the Administrator,
with the applicable provisions of Section 422 of the Code.

10.           Exercise of Option.

                (a)           Procedure for Exercise; Rights as a Stockholder.

                  (i)              Any Option granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Administrator and set forth in the respective
Award Agreement.                     (ii)             An Option shall be deemed
exercised when the Company receives (A) written or electronic notice of exercise
(in accordance with the Award Agreement) from the person entitled to exercise
the Option; (B) full payment for the Shares with respect to which the related
Option is exercised; and (C) with respect to Nonstatutory Stock Options, payment
of all applicable withholding taxes.                     (iii)            Shares
issued upon exercise of an Option shall be issued in the name of the Participant
or, if requested by the Participant, in the name of the Participant and his or
her spouse. Unless provided otherwise by the Administrator or pursuant to this
Plan, until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option.                     (iv)            The Company shall
issue (or cause to be issued) such Shares as soon as administratively
practicable after the Option is exercised. An Option may not be exercised for a
fraction of a Share.

                (b)           Effect of Termination of Service on Options.

                  (i)              Generally. Unless otherwise provided for by
the Administrator, if a Participant ceases to be a Service Provider, other than
upon the Participant’s death or Total and Permanent Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). Notwithstanding the foregoing, so
long as the issuance and sale of securities under this Plan require
qualification under the California Corporate Securities Law of 1968, upon
Participant’s Termination of Service, other than due to death, Total and
Permanent Disability, or cause, the Participant may exercise his or her Option
(i) at any time on or prior to the date determined by the Administrator, which
date shall be at least 30 days subsequent to the Participant’s termination date
(but in no event later than the expiration of the term of such Option), and (ii)
only to the extent that the Participant was entitled to exercise such Option on
the termination date. In the absence of a specified time in the Award Agreement,
the vested portion of the Option will remain exercisable for three months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.



--------------------------------------------------------------------------------



                  (ii)             Disability of Awardee. Unless otherwise
provided for by the Administrator, if a Participant ceases to be a Service
Provider as a result of the Participant’s Total and Permanent Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). Notwithstanding the foregoing, so
long as the issuance and sale of securities under this Plan require
qualification under the California Corporate Securities Law of 1968, in the
event of Participant’s Termination of Service due to his or her Total and
Permanent Disability, the Participant may exercise his or her Option (i) at any
time on or prior to the date determined by the Administrator, which date shall
be at least six months subsequent to the termination date (but in no event later
than the expiration date of the term of his or her Option), and (ii) only to the
extent that the Participant was entitled to exercise such Option on the
termination date. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve months following the Participant’s
termination. Unless otherwise provided by the Administrator, if at the time of
disability the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will immediately revert to
the Plan on the date of the Participant’s disability. If the Option is not so
exercised within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.    
                (iii)            Death of Awardee. Unless otherwise provided for
by the Administrator, if a Participant dies while a Service Provider, the Option
may be exercised following the Participant’s death within such period of time as
is specified in the Award Agreement to the extent that the Option is vested on
the date of death (but in no event may the Option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. Notwithstanding the foregoing, so long as the issuance and sale
of securities under this Plan require qualification under the California
Corporate Securities Law of 1968, in the event that the Participant dies prior
to a Termination of Service, the Participant’s Option may be exercised by the
Participant’s designated beneficiary (i) at any time on or prior to the date
determined by the Administrator, which date shall be at least six months
subsequent to the date of death (but in no event later than the expiration date
of the term of his or her Option), and (ii) only to the extent that the
Participant was entitled to exercise the Option at the date of death. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
twelve months following Participant’s death. Unless otherwise provided by the
Administrator, if at the time of death Participant is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan on the date of the Participant’s death. If the
Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.



--------------------------------------------------------------------------------



11.            Stock Awards.

                (a)            Stock Award Agreement.  Each Stock Award
Agreement shall contain provisions regarding (i) the number of Shares subject to
such Stock Award or a formula for determining such number, (ii) the purchase
price of the Shares, if any, and the means of payment for the Shares, (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares granted, issued, retained and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares as may be determined from time to time by the
Administrator, (v) restrictions on the transferability of the Stock Award and
(vi) such further terms and conditions in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.

                Notwithstanding the foregoing, so long as the issuance and sale
of securities under this Plan require qualification under the California
Corporate Securities Law of 1968, the purchase price for restricted Shares shall
be determined by the Administrator, but shall not be less than 85% (or 100% in
the case of a person who owns on the date of grant of such restricted stock,
securities of the Company possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Corporation) of the
Fair Market Value of a share of Common Stock on the date of grant of such
restricted stock.

                (b)            Restrictions and Performance Criteria.  The
grant, issuance, retention and/or vesting of each Stock Award may be subject to
such performance criteria and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations and/or completion of service by
the Awardee. Notwithstanding the foregoing, so long as the issuance and sale of
securities under this Plan require qualification under the California Corporate
Securities Law of 1968, restricted stock awarded to anyone other than an
Officer, Director or Consultant of the Company shall vest at a rate of at least
20% per year.

                Notwithstanding anything to the contrary herein, the performance
criteria for any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing.

                (c)            Forfeiture.  Unless otherwise provided for by the
Administrator, upon the Awardee’s Termination of Service, the Stock Award and
the Shares subject thereto shall be forfeited, provided that to the extent that
the Participant purchased any Shares, the Company shall have a right to
repurchase the unvested Shares at the original price paid by the Participant,
provided that for so long as the issuance and sale of securities under this Plan
require qualification under the California Corporate Securities Law of 1968, the
Company must exercise such right to repurchase (i) for either cash or
cancellation of purchase money indebtedness for such unvested Shares, and
(ii) within 90 days of such Termination of Service.



--------------------------------------------------------------------------------



                (d)            Rights as a Stockholder.  Unless otherwise
provided by the Administrator, the Participant shall have the rights equivalent
to those of a stockholder and shall be a stockholder only after Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) to the Participant. Unless
otherwise provided by the Administrator, a Participant holding Stock Units shall
be entitled to receive dividend payments as if he or she was an actual
stockholder.

12.          Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a SAR may be granted to a Service Provider at any time and from time
to time as determined by the Administrator in its sole discretion.

                (a)            Number of SARs.  The Administrator shall have
complete discretion to determine the number of SARs granted to any Service
Provider.

                (b)            Exercise Price and Other Terms.  The per SAR
exercise price shall be no less than 100% of the Fair Market Value per Share on
the Grant Date. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the other terms and conditions of SARs
granted under the Plan.

                (c)            Exercise of SARs.  SARs shall be exercisable on
such terms and conditions as the Administrator, in its sole discretion, shall
determine.

                (d)            SAR Agreement.  Each SAR grant shall be evidenced
by a SAR Agreement that will specify the exercise price, the term of the SAR,
the conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

                (e)            Expiration of SARs.  A SAR granted under the Plan
shall expire upon the date determined by the Administrator, in its sole
discretion, and set forth in the SAR Agreement. Notwithstanding the foregoing,
the rules of Section 10(b) will also apply to SARs.

                (f)             Payment of SAR Amount.  Upon exercise of a SAR,
the Participant shall be entitled to receive a payment from the Company in an
amount equal to the difference between the Fair Market Value of a Share on the
date of exercise over the exercise price of the SAR. This amount shall be paid
in Shares of equivalent value.

13.          Cash Awards.  Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance
period.

                (a)            Cash Award.  Each Cash Award shall contain
provisions regarding (i) the performance goal(s) and maximum amount payable to
the Participant as a Cash Award, (ii) the performance criteria and level of
achievement versus these criteria which shall determine the amount of such
payment, (iii) the period as to which performance shall be measured for
establishing the amount of any payment, (iv) the timing of any payment earned by
virtue of performance, (v) restrictions on the alienation or transfer of the
Cash Award prior to actual payment, (vi) forfeiture provisions, and (vii) such
further terms and conditions, in each case not inconsistent with the Plan, as
may be determined from time to time by the Administrator. The maximum amount
payable as a Cash Award that is settled for cash may be a multiple of the target
amount payable, but the maximum amount payable pursuant to that portion of a
Cash Award granted under this Plan for any fiscal year to any Awardee that is
intended to satisfy the requirements for “performance based compensation” under
Section 162(m) of the Code shall not exceed $1,000,000.



--------------------------------------------------------------------------------



                (b)            Performance Criteria.  The Administrator shall
establish the performance criteria and level of achievement versus these
criteria which shall determine the target and the minimum and maximum amount
payable under a Cash Award, which criteria may be based on financial performance
and/or personal performance evaluations. The Administrator may specify the
percentage of the target Cash Award that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing.

                (c)            Timing and Form of Payment.  The Administrator
shall determine the timing of payment of any Cash Award. The Administrator may
specify the form of payment of Cash Awards, which may be cash or other property,
or may provide for an Awardee to have the option for his or her Cash Award, or
such portion thereof as the Administrator may specify, to be paid in whole or in
part in cash or other property.

                (d)            Termination of Service.  The Administrator shall
have the discretion to determine the effect of a Termination of Service on any
Cash Award due to (i) disability, (ii) retirement, (iii) death, (iv)
participation in a voluntary severance program, or (v) participation in a work
force restructuring.

14.          Other Provisions Applicable to Awards.

                (a)            Non-Transferability of Awards.  An Award may be
exercised, during the lifetime of the Participant, only by the Participant, and
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will, by the laws of descent and distribution, or as
permitted by Rule 701; provided that so long as the issuance and sale of
securities under this Plan does not require qualification under the California
Corporate Securities Law of 1968, the Administrator may in each case determine
otherwise. If the Administrator makes an Award transferable, either at the time
of grant or thereafter, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate, and any transferee shall be
deemed to be bound by such terms upon acceptance of such transfer.



--------------------------------------------------------------------------------



                (b)            Qualifying Performance Criteria.  For purposes of
this Plan, the term “Qualifying Performance Criteria” shall mean any one or more
of the following performance criteria, either individually, alternatively or in
any combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average stockholders’ equity;
(vii) total stockholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation; (xxiii) improvement in
workforce diversity, (xxiv) EBITDA, and (xxv) any other similar criteria. The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; and (E) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year.

                (c)            Certification.  Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Qualifying Performance Criteria and any other material terms
under such Award have been satisfied (other than in cases where such relate
solely to the increase in the value of the Common Stock).

                (d)            Discretionary Adjustments Pursuant to Section
162(m).  Notwithstanding satisfaction of any completion of any Qualifying
Performance Criteria, to the extent specified at the time of grant of an Award
to “covered employees” within the meaning of Section 162(m) of the Code, the
number of Shares, Options or other benefits granted, issued, retained and/or
vested under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

                (e)            Section 409A.  Notwithstanding anything in the
Plan to the contrary, it is the intent of the Company that all Awards granted
under this Plan shall not cause an imposition of the additional taxes provided
for in Section 409A(a)(1)(B) of the Code.

                (f)             Financial Information.  For so long as the
issuance and sale of securities under this Plan require qualification under the
California Corporate Securities Law of 1968, the Company shall at least annually
provide financial statements to Participants as required by Section 260.140.46
of the California Code of Regulations.



--------------------------------------------------------------------------------



15.           Adjustments upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.

                (a)            Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, (i) the number and kind of
Shares covered by each outstanding Award, and the number and kind of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Awards have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Award, (ii) the price per Share subject to
each such outstanding Award, and (iii) the Share limitations set forth in
Section 3 of the Plan, shall be proportionately adjusted for any increase or
decrease in the number or kind of issued shares resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.

                (b)            Dissolution or Liquidation.  In the event of the
proposed dissolution or liquidation of the Company, the Administrator shall
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction. The Administrator in its discretion may provide for
an Option to be fully vested and exercisable until ten days prior to such
transaction. In addition, the Administrator may provide that any restrictions on
any Award shall lapse prior to the transaction, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed transaction.

                (c)            Change in Control.  In the event there is a
Change in Control of the Company, as determined by the Board or a Committee, the
Board or Committee may, in its discretion, (i) provide for the assumption or
substitution of, or adjustment to, each outstanding Award; (ii) accelerate the
vesting of Options and SARs and terminate any restrictions on Stock Awards or
Cash Awards; and (iii) provide for the cancellation of Awards for a cash payment
to the Participant.

16.           Amendment and Termination of the Plan.

                (a)            Amendment and Termination.  The Administrator may
amend, alter or discontinue the Plan or any Award Agreement, but any such
amendment shall be subject to approval of the stockholders of the Company in the
manner and to the extent required by Applicable Law.

                (b)            Effect of Amendment or Termination.  No
amendment, suspension or termination of the Plan shall impair the rights of any
Award, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.



--------------------------------------------------------------------------------



                (c)            Effect of the Plan on Other Arrangements.
 Neither the adoption of the Plan by the Board or a Committee nor the submission
of the Plan to the stockholders of the Company for approval shall be construed
as creating any limitations on the power of the Board or any Committee to adopt
such other incentive arrangements as it or they may deem desirable, including,
without limitation, the granting of restricted stock or stock options otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

17.          Designation of Beneficiary.

                (a)            An Awardee may file a written designation of a
beneficiary who is to receive the Awardee’s rights pursuant to Awardee’s Award
or the Awardee may include his or her Awards in an omnibus beneficiary
designation for all benefits under the Plan. To the extent that Awardee has
completed a designation of beneficiary such beneficiary designation shall remain
in effect with respect to any Award hereunder until changed by the Awardee to
the extent enforceable under Applicable Law.

                (b)            Such designation of beneficiary may be changed by
the Awardee at any time by written notice. In the event of the death of an
Awardee and in the absence of a beneficiary validly designated under the Plan
who is living at the time of such Awardee’s death, the Company shall allow the
executor or administrator of the estate of the Awardee to exercise the Award, or
if no such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may allow the spouse or one or more
dependents or relatives of the Awardee to exercise the Award to the extent
permissible under Applicable Law.

18.           No Right to Awards or to Service.  No person shall have any claim
or right to be granted an Award and the grant of any Award shall not be
construed as giving an Awardee the right to continue in the service of the
Company or its Affiliates. Further, the Company and its Affiliates expressly
reserve the right, at any time, to dismiss any Service Provider or Awardee at
any time without liability or any claim under the Plan, except as provided
herein or in any Award Agreement entered into hereunder.

19.           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. Notwithstanding anything in the Plan to the contrary, it is the
intent of the Company that the Plan shall be administered so that the additional
taxes provided for in Section 409A(a)(1)(B) of the Code are not imposed.

20.           Inability to Obtain Authority.  To the extent the Company is
unable to or the Administrator deems that it is not feasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, the Company shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained.



--------------------------------------------------------------------------------



21.          Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

22.          Notice.  Any written notice to the Company required by any
provisions of this Plan shall be addressed to the Secretary of the Company and
shall be effective when received.

23.          Governing Law; Interpretation of Plan and Awards.

                (a)            This Plan and all determinations made and actions
taken pursuant hereto shall be governed by the substantive laws, but not the
choice of law rules, of the state of Delaware.

                (b)            In the event that any provision of the Plan or
any Award granted under the Plan is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of the terms of the Plan
and/or Award shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.

                (c)            The headings preceding the text of the sections
hereof are inserted solely for convenience of reference, and shall not
constitute a part of the Plan, nor shall they affect its meaning, construction
or effect.

                (d)            The terms of the Plan and any Award shall inure
to the benefit of and be binding upon the parties hereto and their respective
permitted heirs, beneficiaries, successors and assigns.

                (e)            All questions arising under the Plan or under any
Award shall be decided by the Administrator in its total and absolute
discretion. In the event the Participant believes that a decision by the
Administrator with respect to such person was arbitrary or capricious, the
Participant may request arbitration with respect to such decision. The review by
the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious. This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Awardee
shall as a condition to the receipt of an Award be deemed to explicitly waive
any right to judicial review.

24.          Limitation on Liability.  The Company and any Affiliate which is in
existence or hereafter comes into existence shall not be liable to a
Participant, an Employee, an Awardee or any other persons as to:

                (a)            The Non-Issuance of Shares.  The non-issuance or
sale of Shares as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
and

                (b)            Tax Consequences.  Any tax consequence expected,
but not realized, by any Participant, Employee, Awardee or other person due to
the receipt, exercise or settlement of any Option or other Award granted
hereunder.



--------------------------------------------------------------------------------



25.           Unfunded Plan.  Insofar as it provides for Awards, the Plan shall
be unfunded. Although bookkeeping accounts may be established with respect to
Awardees who are granted Stock Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets which may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
nor the Administrator be deemed to be a trustee of stock or cash to be awarded
under the Plan. Any liability of the Company to any Participant with respect to
an Award shall be based solely upon any contractual obligations which may be
created by the Plan; no such obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Administrator shall be required to give any security
or bond for the performance of any obligation which may be created by this Plan.

                                IN WITNESS WHEREOF, the Company, by its duly
authorized officer, has executed this Plan, effective as of August __, 2005.

                                                                                              

  AMERICAN TECHNOLOGY CORPORATION,
a Delaware corporation     Date:  August __, 2005               By: /s/ Michael
A. Russell                          Its: Chief Financial Officer and Secretary

  

--------------------------------------------------------------------------------

